IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,787-02


 

EX PARTE CLYDE JAMES FREEMAN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-11-11188-CR(2) IN THE 435TH DISTRICT COURT
FROM MONTGOMERY COUNTY




            Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and sentenced to forty years’ imprisonment.  The Fourteenth Court of Appeals affirmed
his conviction. Freeman v. State, No. 14-12-00077-CR (Tex. App.–Houston September 24, 2013). 
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  Appellate counsel filed an
affidavit with the trial court.  Based on that affidavit, the trial court has entered findings of fact and
conclusions of law that Applicant is entitled to relief and recommends that relief be granted.  Ex
parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  
            We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-12-00077-CR that affirmed his conviction in Cause No. 09-11-11188-CR from the 435th District Court
of Montgomery County.  Applicant shall file his petition for discretionary review with this Court
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: May 7, 2014
Do not publish